DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2020 has been entered.
 Response to Amendment
3.	This Office Action is issued in response to the applicant request for continued examination (RCE) filed on June 30, 2020, in which claims 1, 4-8, 11-15, 18-20, and 24-25 are presented for examination.
4.	Claims 1, 8, and 15 are in independent forms.5.	Claims 1, 8, and 15 are amended.6.	Claims 2-3, 9-10, 16-17, and 21-23 are cancelled by the applicant.
7.	Claims 24 and 25 are newly added.	
Response to Arguments
8.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.9.	Applicant argues that “wherein the commit lock is acquired by the one transaction upon completion of operations of the one transaction, and wherein the commit lock is global with respect to the source site while the source site acts as an active site in the synchronized replication system and provides services to users; and wherein causing the destination site to begin acting as the active site in the synchronized replication system causes the global commit lock to become global with respect to the destination site while the destination site acts as the active site”. The implemented Holenstein reference, discloses prior to updating its local copy of the database, the application acquires a global lock on a common objects. It also discloses that all nodes obtain their global locks on the master copy. (See Holenstein [1600] and [1603]).  	 	Examiner applied a new reference to teach those features, the applicant argued the previous reference does not teach, suggest, of discloses.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
12.	Claims 1, 4-8, 11-15, 18-20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Holenstein et al. US 2010/0191884 A1 (hereinafter Holenstein) in view of Schreter  US 2007/0021970 A1 (hereinafter Schreter) further in view of Mohan et al. U.S. Patent 5,327,556 (hereinafter Mohan).

 	Regarding claim 1, Holenstein discloses a method for processing transactions in a synchronized replication system having a source site and a destination site, wherein a synchronized replication of data is implemented between the source site and the  	[ranking commits of transactions to be committed in a sequential order] in the synchronized replication system] so that only one of the transactions can be committed at an instance in time (Holenstein [00781] where a single transaction committed at an instant of a time, e.g., “It also helps preserve a form of transaction isolation by keeping one transaction's steps or operations from being delayed or affected by another transaction's steps or operations (especially if each applier is only being allocated for replaying one transaction at a time until that transaction ends ( commits or aborts))”), wherein ranking commits of transactions to be committed in sequential order comprises causing only one of the transactions to acquire a commit lock at the instance in time (Holenstein [0651] where one transaction is committed at a given time, e.g. “Each Consumer typically handles one transaction at a time,”. See also [1307] 1) only one transaction to the consumer can be outstanding at given time. See also [1788]-[1794] where the ranking identify consumers with no I/O outstanding and assigned to it); 	in response to acquiring the commit lock and initiating the commit of the one transaction, generating a log for each of transactions that are ongoing in the synchronized replication system (Holenstein [0302] a log created every time a transaction is committed, e.g. “Transaction managers maintain a record in a transaction  of the changes being made by each transaction”), so as to record an impact of all operations of a respective transaction on the synchronized replication system (Holenstein [0569] e.g. “The transaction log provides the change information necessary should a transaction abort and need to be backed out or should a system fail and its database require reconstruction”); 	marking transactions for which the logs have been generated (Holenstein [1522] transaction are logged, when there is a failed transaction it is written on the transaction log, thus transactions are identified and marked on the transaction log, e.g. “when the transaction is aborted on the source system, an indication is written to the transaction”. See also [1825]-[1828] where transaction are identified for order of commit, prioritized);  	completing commits of the marked transactions according to the sequential order, wherein completing the commits modifies a database within the synchronized replication system (Holenstein [1341] & [1347] & [Figure 57] where transaction commit in a subsequent order, e.g., “When a commit for an asynchronous transaction is reached in the log, processing of subsequent records is delayed until after the commit occurs. In the above example, T1's commit is queued to Consumer A, and nothing is done for T2”  the commit processing displayed step-by-step, See also [1207]-[1209]); and 	in response to failure of the source site, initiating switching to the destination site in the synchronized replication system (Holenstein 1567] and most specifically [0475]-[0476] which describes switching over from a source/active node to a destination /standby node based on a failure of the source node), wherein initiating switching to the destination site in the synchronized replication system causes the destination site to  the users (Holenstein [1567]-[1568] describes, when the primary node fails, the backup node becomes active and resume providing services). 	Holenstein does not clearly disclose ranking commits of transaction.However, Schreter discloses ranking commits of transactions to be committed in a sequential order in a synchronized replication system (Schreter [0007] where transactions are ranked and committed in sequence, e.g., “each of the last transaction and associated transactions may be ranked so that data associated each of such transactions is transmitted subsequent to a corresponding determined related preceding transaction (e.g., transaction data may be transmitted in a chronological order for each business object)”. See also [claim 10]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Holenstein and Schreter. One having  ordinary skill in the art would have been motivated to combine Holenstein and Schreter in order the method enables logging operations of transactions to keep atomicity of the transactions, thus solving application level inconsistency. 	The combination of Holenstein and Schreter does not implicitly disclose wherein the commit lock is acquired by the one transaction upon completion of operations of the one transaction, and wherein the commit lock is global with respect to the source site while the source site acts as an active site in the synchronized replication system and provides services to users; and wherein causing the destination site to begin acting as the active site in the synchronized replication system causes the global commit lock to become global with respect to the destination site while the destination site acts as the 

determining, at the destination site, whether transactions for which commits have not been completed are marked or not (Holenstein [1296] & [1864] where a determination is made whether transaction is committed or not); and
in response to determining if the transactions are marked, updating, with content of the logs generated for the transactions, data which is associated with the transactions and synchronously replicated from the source site to the destination site (Holenstein [0286] & [0294] e.g. “…changes made to the source database from a change queue and sends them after-the-fact to the Applier at the target database. Changes are made to the target database copy by the Applier somewhat later than they were made to the source database. The result is that the databases are kept in synchronism”. See also [0396]). 

Regarding claim 5, the rejection of claim 1 I s hereby incorporated by reference, Holenstein, Schreter, and Mohan discloses a method, further comprising: 
determining, at the destination site, whether transactions for which commits have not been completed are marked or not (Holenstein [0829] where a determination is made whether transaction is committed or not, e.g. “If the source transaction fails at any point for any reason, Shadow base Plus SR will also abort the transaction at the target”); and 
in response to determining if the transactions are not marked, trusting data which is associated with the transactions and synchronously replicated from the source site to 

Regarding claim 6, the rejection of claim 5 is hereby incorporated by reference, Holenstein, Schreter, and Mohan discloses a method, further comprising: removing the logs generated for the transactions (Holenstein [1220]-[1228] where log record flushes out). 
 	Regarding claim 7, the rejection of claim 4 is hereby incorporated by reference, Holenstein, Schreter, and Mohan discloses a method, wherein marking transactions for which the logs have been generated comprises: creating a mark file for each of the transactions for which the logs have been generated (Holenstein [0569] e.g. “The transaction log provides the change information necessary should a transaction abort and need to be backed out or should a system fail and its database require reconstruction”). 
 	Regarding claim 8, Holenstein discloses an apparatus for processing transactions in a synchronized replication system, the synchronized replication system having a source site and a destination site, wherein a synchronized replication of data is implemented between the source site and the destination site, comprising at least one log of the changes being made by each transaction”), so as to record an impact of all operations of a respective transaction on the synchronized replication system (Holenstein [0569] e.g. “The transaction log provides the change information necessary should a transaction abort and need to be backed out or should a system fail and its database require reconstruction”); 	mark transactions for which the logs have been generated (Holenstein [1522] transaction are logged, when there is a failed transaction it is written on the transaction log, thus transactions are identified and marked on the transaction log, e.g. “when the transaction is aborted on the source system, an indication is written to the transaction”. See also [1825]-[1828] where transaction are identified for order of commit, prioritized);  	complete commits of the marked transactions according to the sequential order, wherein completing the commits modifies a database within the synchronized replication system (Holenstein [1341] & [1347] & [Figure 57] where transaction commit in a subsequent order, e.g., “When a commit for an asynchronous transaction is reached in the log, processing of subsequent records is delayed until after the commit occurs. In the above example, T1's commit is queued to Consumer A, and nothing is done for T2”  the commit processing displayed step-by-step, See also [1207]-[1209]); 	in response to failure of the source site, initiate switching to the destination site in the synchronized replication system (Holenstein 1567] and most specifically [0475]-[0476] which describes switching over from a source/active node to a destination /standby node based on a failure of the source node), wherein initiating switching to the destination site in the synchronized replication system causes the destination site to  active site in the synchronized replication system causes the global commit lock to become global with respect to the destination site while the destination site acts as the 

determine, at the destination site, whether transactions for which commits have not been completed are marked or not (Holenstein [1296] & [1864] where a determination is made whether transaction is committed or not); 
in response to determining if the transactions are marked, to update, with content of the logs generated for the transactions, data which is associated with the transactions and synchronously replicated from the source site to the destination site (Holenstein [0286] & [0294] e.g. “…changes made to the source database from a change queue and sends them after-the-fact to the Applier at the target database. Changes are made to the target database copy by the Applier somewhat later than they were made to the source database. The result is that the databases are kept in synchronism”. See also [0396]).

Regarding claim 12, the rejection of claim 9 is hereby incorporated by reference, Holenstein, Schreter, and Mohan discloses an apparatus, the module further configured to: determine, at the destination site, whether transactions for which commits have not been completed are marked or not ((Holenstein [0829] where a determination is made whether transaction is committed or not, e.g. “If the source transaction fails at any point for any reason, Shadow base Plus SR will also abort the transaction at the target”); and               in response to determining if the transactions are not marked, to trust data 

Regarding claim 13, the rejection of claim 12 is hereby incorporated by reference, Holenstein, Schreter, and Mohan discloses an apparatus, further configured to: remove logs generated for the transactions (Holenstein [1220]-[1228] where log record flushes out). 

Regarding claim 14, the rejection of claim 11 is hereby incorporated by reference, Holenstein, Schreter, and Mohan discloses an apparatus, wherein the marking unit is further configured to create a mark file for each of the transactions for which the logs have been generated (Holenstein [0569] e.g. “The transaction log provides the change information necessary should a transaction abort and need to be backed out or should a system fail and its database require reconstruction”). 
 	Regarding claim 15, Holenstein discloses a computer program product stored on a non-transitory computer readable medium with program instructions stored thereon for  processing transaction in a synchronized replication system, the synchronized [ranking commits of transactions to be committed in a sequential order] in the synchronized replication system] so that only one of the transactions can be committed at an instance in time (Holenstein [00781] where a single transaction committed at an instant of a time, e.g., “It also helps preserve a form of transaction isolation by keeping one transaction's steps or operations from being delayed or affected by another transaction's steps or operations (especially if each applier is only being allocated for replaying one transaction at a time until that transaction ends ( commits or aborts))”), wherein ranking commits of transactions to be committed in sequential order comprises causing only one of the transactions to acquire a commit lock at the instance in time (Holenstein [0651] where one transaction is committed at a given time, e.g. “Each Consumer typically handles one transaction at a time,”. See also [1307] 1) only one transaction to the consumer can be outstanding at given time. See also [1788]-[1794] where the ranking identify consumers with no I/O outstanding and assigned to it); 	in response to acquiring the commit lock and initiating the commit of the one transaction, generating a log for each of transactions that are ongoing in the synchronized replication system (Holenstein [0302] a log created every time a transaction is committed, e.g. “Transaction managers maintain a record in a transaction log of the changes being made by each transaction”), so as to record an impact of all operations of a respective transaction on the synchronized replication system log provides the change information necessary should a transaction abort and need to be backed out or should a system fail and its database require reconstruction”); 	marking transactions for which the logs have been generated (Holenstein [1522] transaction are logged, when there is a failed transaction it is written on the transaction log, thus transactions are identified and marked on the transaction log, e.g. “when the transaction is aborted on the source system, an indication is written to the transaction”. See also [1825]-[1828] where transaction are identified for order of commit, prioritized);  	completing commits of the marked transactions according to the sequential order, wherein completing the commits modifies a database within the synchronized replication system (Holenstein [1341] & [1347] & [Figure 57] where transaction commit in a subsequent order, e.g., “When a commit for an asynchronous transaction is reached in the log, processing of subsequent records is delayed until after the commit occurs. In the above example, T1's commit is queued to Consumer A, and nothing is done for T2”  the commit processing displayed step-by-step, See also [1207]-[1209]); and 	in response to failure of the source site, initiating switching to the destination site in the synchronized replication system (Holenstein 1567] and most specifically [0475]-[0476] which describes switching over from a source/active node to a destination /standby node based on a failure of the source node), wherein initiating switching to the destination site in the synchronized replication system causes the destination site to begin acting as the active site in the synchronized replication system and continues to provide the services for the users (Holenstein [1567]-[1568] describes, when the primary 
However, Schreter discloses ranking commits of transactions to be committed in a sequential order in a synchronized replication system (Schreter [0007] where transactions are ranked and committed in sequence, e.g., “each of the last transaction and associated transactions may be ranked so that data associated each of such transactions is transmitted subsequent to a corresponding determined related preceding transaction (e.g., transaction data may be transmitted in a chronological order for each business object)”. See also [claim 10]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Holenstein and Schreter. One having  ordinary skill in the art would have been motivated to combine Holenstein and Schreter in order the method enables logging operations of transactions to keep atomicity of the transactions, thus solving application level inconsistency. 	The combination of Holenstein and Schreter does not implicitly disclose wherein the commit lock is acquired by the one transaction upon completion of operations of the one transaction, and wherein the commit lock is global with respect to the source site while the source site acts as an active site in the synchronized replication system and provides services to users; and wherein causing the destination site to begin acting as the active site in the synchronized replication system causes the global commit lock to become global with respect to the destination site while the destination site acts as the active site. 	However, Mohan discloses wherein the commit lock is acquired by the 


in response to determining if the transactions are marked, updating, with content of the logs generated for the transactions, data which is associated with the transactions and synchronously replicated from the source site to the destination site (Holenstein [0286] & [0294] e.g. “…changes made to the source database from a change queue and sends them after-the-fact to the Applier at the target database. Changes are made to the target database copy by the Applier somewhat later than they were made to the source database. The result is that the databases are kept in synchronism”. See also [0396]).

Regarding claim 19, the rejection of claim 17 is hereby incorporated by reference, Holenstein, Schreter, and Mohan discloses a computer program product, further comprising: 
determining, at the destination site, whether transactions for which commits have not been completed are marked or not (Holenstein [0829] where a determination is made whether transaction is committed or not, e.g. “If the source transaction fails at any point for any reason, Shadow base Plus SR will also abort the transaction at the target”); 

removing the logs generated for the transactions (Holenstein [1220]-[1228] where log record flushes out).

Regarding claim 20, the rejection of claim 18 is hereby incorporated by reference, Holenstein, Schreter, and Mohan discloses a computer program product, wherein marking transactions for which the logs have been generated comprises: 
creating a mark file for each of the transactions for which the logs have been generated (Holenstein [0569] e.g. “The transaction log provides the change information necessary should a transaction abort and need to be backed out or should a system fail and its database require reconstruction”).

Regarding claim 25, the rejection of claim 1 is hereby incorporated by reference, Holenstein, Schreter, and Mohan discloses a method, further comprising: 	wherein the database within the synchronized replication system comprises a Network Attached Storage (NAS) database storing metadata that is replicated between the source site and the destination site (Holenstein [0462] describes the implemented 
 Regarding claim 24, the rejection of claim 7 is hereby incorporated by reference, Holenstein, Schreter, and Mohan does not clearly disclose a method, further comprising: 	after completing the commits of the marked transactions for which the logs have been generated, removing marks of the transactions for which the logs have been generated by removing a mark file for each of the transactions for which the logs have been generated.	However, Lee discloses after completing the commits of the marked transactions for which the logs have been generated (Lee [0062] describes generating of a transaction log, e.g., “…transaction manager 210 creates a transaction commit log entry when the write database transaction is committed by transaction manager 210 to the source tables“), removing marks of the transactions for which the logs have been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145